SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 Commission File No.0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware 52-1166660 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5900 Princess Garden Parkway, 7th Floor Lanham, Maryland 20706 (Address of principal executive offices) (301)306-1111 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filerþAccelerated fileroNon-accelerated filero Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act.YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April30, 2008 ClassA Common Stock, $.001 ParValue 3,439,761 ClassB Common Stock, $.001 ParValue 2,861,843 ClassC Common Stock, $.001 ParValue 3,121,048 ClassD Common Stock, $.001 ParValue 89,520,194 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1.Consolidated Statements of Operations for the Three Months Ended March31, 2008 and 2007 (Unaudited) 4 Consolidated Balance Sheets as of March31, 2008 (Unaudited) and December31, 2007 (As Adjusted) 5 Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended March31, 2008 (Unaudited) 6 Consolidated Statements of Cash Flows for the Three Months Ended March31, 2008 and 2007 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Consolidating Financial Statements 17 Consolidating Statement of Operations for the Three Months Ended March31, 2008 (Unaudited) 18 Consolidating Statement of Operations for the Three Months Ended March31, 2007 (Unaudited) 19 Consolidating Balance Sheet as of March 31, 2008 (Unaudited) 20 Consolidating Balance Sheet as of December31, 2007 (Unaudited) 21 Consolidating Statement of Cash Flows for the Three Months Ended March31, 2008 (Unaudited) 22 Consolidating Statement of Cash Flows for the Three Months Ended March31, 2007 (Unaudited) 23 Item2.Management’s Discussion and Analysis ofFinancial Condition and Results ofOperations 24 Item3.Quantitative and Qualitative Disclosures About Market Risk 36 Item4.Controls and Procedures 36 PART II. OTHER INFORMATION Item1.Legal Proceedings 37 Item1A. Risk Factors 37 Item2.Unregistered Sales of Equity Securities and Use of Proceeds 37 Item3.Defaults Upon Senior Securities 37 Item4.Submission of Matters to a Vote of Security Holders 37 Item5.Other Information 37 Item6.Exhibits 37 SIGNATURES 38 2 CAUTIONARY NOTEREGARDING FORWARD-LOOKING STATEMENTS This document contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. These forward-looking statements do not relay historical facts, but rather reflect our current expectations concerning future operations, results and events. You can identify some of these forward-looking statements by our use of words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “likely,” “may,” “estimates” and similar expressions or our discussion of matters in a manner that anticipates operations, results or events in future periods. We cannot guarantee that we will achieve these plans, intentions or expectations. Because these statements apply to future events, they are subject to risks and uncertainties that could cause actual results to differ materially from those forecasts or anticipated in the forward-looking statements. These risks, uncertainties and factors include, but are not limited to: • economic conditions, both generally and relative to the radio broadcasting and media industries; • fluctuations in the demand for advertising across our various media; • risks associated with the implementation and execution of our business diversification strategy; • increased competition in our markets and in the radio broadcasting and media industries; • changes in media audience measurement methodologies; • changes in our key personnel and on-air talent; • increases in the costs of our programming, including on-air talent; • increased competition from new technologies; • the impact of our acquisitions, dispositions and similar transactions; • our high degree of leverage;and • other factors mentioned in our filings with the Securities and Exchange Commission including the factors discussed in detail in Item1A, “Risk Factors,” in our 2007 report on Form10-K. You should not place undue reliance on these forward-looking statements, which reflect our view as of the date of this report. We undertake no obligation to publicly update or revise any forward-looking statements because of new information, future events or otherwise. 3 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, 2008 2007 (Unaudited) (As Adjusted- See Note 1) (In thousands, except share data) NET REVENUE $ 72,498 $ 74,040 OPERATING EXPENSES: Programming and technical 19,065 18,205 Selling, general and administrative 24,690 22,255 Corporate selling, general and administrative 6,530 7,843 Depreciation and amortization 3,664 3,716 Total operating expenses 53,949 52,019 Operating income 18,549 22,021 INTEREST INCOME 201 267 INTEREST EXPENSE 17,259 18,070 EQUITY IN LOSS OF AFFILIATED COMPANY 2,285 492 OTHER EXPENSE, net 11 8 (Loss) Income before provision for income taxes, minority interest in income of subsidiaries and loss from discontinued operations (805 ) 3,718 PROVISION FOR INCOME TAXES 8,898 1,452 MINORITY INTEREST IN INCOME OF SUBSIDIARIES 823 906 Net (loss) income from continuing operations (10,526 ) 1,360 LOSS FROM DISCONTINUED OPERATIONS, net of tax (7,781 ) (616 ) NET (LOSS) INCOME APPLICABLE TO COMMON STOCKHOLDERS $ (18,307 ) $ 744 BASIC AND DILUTED (LOSS) INCOME FROM CONTINUING OPERATIONS PER COMMON SHARE $ (0.11 ) $ 0.01 * BASIC AND DILUTED NET LOSS FROM DISCONTINUED OPERATIONS PER COMMON SHARE $ (0.08 ) $ (0.01 ) * BASIC AND DILUTED NET (LOSS) INCOME PER COMMON SHARE $ (0.19 ) $ 0.01 * WEIGHTED AVERAGE SHARES OUTSTANDING: Basic 98,728,411 98,710,633 Diluted 98,728,411 98,710,633 * EPS amounts may not add due to rounding The accompanying notes are an integral part of these consolidated financial statements. 4 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March31, December31, 2007 (Unaudited) (As Adjusted- See Note 1) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 7,730 $ 24,247 Trade accounts receivable, net of allowance for doubtful accounts of $1,823 and $2,021, respectively 47,022 50,425 Prepaid expenses and other current assets 5,209 6,118 Deferred income tax asset 14,919 15,147 Current assets from discontinued operations 2,297 3,249 Total current assets 77,177 99,186 PROPERTY AND EQUIPMENT, net 45,909 44,740 GOODWILL 146,171 146,156 RADIO BROADCASTING LICENSES 1,118,765 1,118,747 OTHER INTANGIBLE ASSETS, net 43,794 45,418 INVESTMENT IN AFFILIATED COMPANY 51,494 52,782 OTHER ASSETS 9,228 8,573 NON-CURRENT ASSETS FROM DISCONTINUED OPERATIONS 146,851 152,123 Total assets $ 1,639,389 $ 1,667,725 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 3,121 $ 4,958 Accrued interest 9,018 19,004 Accrued compensation and related benefits 15,166 16,319 Income taxes payable 5,179 4,463 Other current liabilities 11,693 12,124 Current portion of long-term debt 33,014 26,004 Current liabilities from discontinued operations 2,562 2,704 Total current liabilities 79,753 85,576 LONG-TERM DEBT, net of current portion 780,500 789,500 OTHER LONG-TERM LIABILITIES 6,869 5,227 DEFERRED INCOME TAX LIABILITY 158,709 149,950 NON-CURRENT LIABILITIES FROM DISCONTINUED OPERATIONS 374 483 Total liabilities 1,026,205 1,030,736 MINORITY INTEREST IN SUBSIDIARIES 1,255 3,889 STOCKHOLDERS’ EQUITY: Convertible preferred stock, $.001par value, 1,000,000shares authorized; no shares outstanding at March 31, 2008 and December31, 2007 — — Common stock— ClassA, $.001par value, 30,000,000shares authorized; 3,814,761 and 4,321,378shares issued and outstanding as of March31, 2008 and December31, 2007, respectively 4 4 Common stock— ClassB, $.001par value, 150,000,000shares authorized; 2,861,843 and 2,861,863shares issued and outstanding as of March 31, 2008 and December31, 2007, respectively 3 3 Common stock— ClassC, $.001par value, 150,000,000shares authorized; 3,121,048 shares issued and outstanding as of March 31, 2008 and December31, 2007, respectively 3 3 Common stock— ClassD, $.001par value, 150,000,000shares authorized; 89,145,194 and 88,638,576shares issued and outstanding as of March 31, 2008 and December31, 2007, respectively 89 89 Accumulated other comprehensive (loss) income (2,504 ) 644 Stock subscriptions receivable (1,722 ) (1,717 ) Additional paid-in capital 1,044,562 1,044,273 Accumulated deficit (428,506 ) (410,199 ) Total stockholders’ equity 611,929 633,100 Total liabilities and stockholders’ equity $ 1,639,389 $ 1,667,725 The accompanying notes are an integral part of these consolidated financial statements. 5 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2008 (UNAUDITED) Convertible Preferred Stock Common Stock Class A Common Stock Class B Common Stock Class C Common Stock Class D Comprehensive Loss Accumulated Other Comprehensive Income Stock Subscriptions Receivable Additional Paid-In Capital Accumulated Deficit Total Stockholders’ Equity (In thousands, except share data) BALANCE, as of December31, 2007 $ — $ 4 $ 3 $ 3 $ 89 $ 644 $ (1,717 ) $ 1,044,273 $ (410,199 ) $ 633,100 Comprehensive loss: Net loss — $ (18,307 ) — — — (18,307 ) (18,307 ) Change in unrealized income on derivative and hedging activities, net of taxes — (3,148 ) (3,148 ) — — — (3,148 ) Comprehensive loss $ (21,455 ) Vesting of non-employee restricted stock — 39 — 39 Stock-based compensation expense — 250 — 250 Interest income on stock subscriptions receivable — (5 ) — — (5 ) BALANCE, as of March31, 2008 $ — $ 4 $ 3 $ 3 $ 89 $ (2,504 ) $ (1,722 ) $ 1,044,562 $ (428,506 ) $ 611,929 The accompanying notes are an integral part of these consolidated financial statements. 6 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March31, 2008 2007 (Unaudited) (As Adjusted- See Note 1) (In thousands) CASH FLOWS (USED IN) FROM OPERATING ACTIVITIES: Net (loss) income $ (18,307 ) $ 744 Adjustments to reconcile net (loss) income to net cash from operating activities: Depreciation and amortization 3,664 3,716 Amortization of debt financing costs 689 536 Amortization of production content — 159 Deferred income taxes 8,997 (216 ) Equity in loss of affiliated company 2,285 492 Minority interest in income of subsidiaries 823 906 Stock-based and other compensation 368 1,072 Change in interest due on stock subscriptions receivable (5 ) (20 ) Amortization of contract inducement and termination fee (515 ) (496 ) Effect of change in operating assets and liabilities, net of assets acquired: Trade accounts receivable 3,403 10,981 Prepaid expenses and other assets 1,134 (200 ) Income tax receivable — 1,296 Other assets (976 ) (322 ) Accounts payable (1,628 ) (3,017 ) Accrued interest (9,986 ) (10,277 ) Accrued compensation and related benefits (1,233 ) (77 ) Income taxes payable 716 (1,050 ) Other liabilities (803 ) 2,976 Net cash flows from operating activities of discontinued operations 5,768 (715 ) Net cash flows (used in) from operating activities (5,606 ) 6,488 CASH FLOWS USED IN INVESTING ACTIVITIES: Purchases of property and equipment (3,270 ) (1,567 ) Equity investments (997 ) (1,000 ) Purchase of other intangible assets (221 ) (21 ) Deposits for station equipment and purchases and other assets (517 ) (2,121 ) Net cash flows from investing activities from discontinued operations — 263 Net cash flows used in investing activities (5,005 ) (4,446 ) CASH FLOWS USED IN FROM FINANCING ACTIVITIES: Repayment of other debt (490 ) (3 ) Proceeds from credit facility 10,000 — Repayment of credit facility (11,500 ) — Payment of dividend to minority interest shareholders (3,916 ) (2,940 ) Net cash flows used in financing activities (5,906 ) (2,943 ) DECREASE IN CASH AND CASH EQUIVALENTS (16,517 ) (901 ) CASH AND CASH EQUIVALENTS, beginning of period 24,247 32,406 CASH AND CASH EQUIVALENTS, end of period $ 7,730 $ 31,505 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ 27,245 $ 27,291 Income taxes $ 128 $ 106 Supplemental Note: In July 2007, a seller financed loan of $2.6 million was incurred when the Company acquired the assets of WDBZ-AM, a radio station located in the Cincinnati metropolitan area. The balance as of March 31, 2008 is $514,000. The accompanying notes are an integral part of these consolidated financial statements. 7 RADIO ONE, INC. AND SUBSIDIARIES NOTESTO CONSOLIDATED FINANCIAL STATEMENTS 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: (a)Organization Radio One, Inc. (a Delaware corporation referred to as “Radio One”) and subsidiaries (collectively the “Company”) is one of the nation’s largest radio broadcasting companies and the largest broadcasting company that primarily targets African-American and urban listeners. While our primary source of revenue is the sale of local and national advertising for broadcast on our radio stations, we are actively pursuing a plan to diversify our revenue streams and have made acquisitions and investments in other complementary media properties. Most recently, we acquired Community Connect Inc., an on-line social networking company that hosts the website BlackPlanet, the largest social networking site primarily targeted at African-Americans. This acquisition is consistent with our operating strategy of becoming a multi-media entertainment and information content provider to African-American consumers. Our other media acquisitions and investments include our approximate 36% ownership interest in TV One, LLC (“TV One”), an African-American targeted cable television network that we invested in with an affiliate of Comcast Corporation and other investors; our 51% ownership interest in Reach Media, Inc. (“Reach Media”), which operates the Tom Joyner Morning Show; and our acquisition of certain assets of Giant Magazine, LLC (“Giant Magazine”), an urban-themed lifestyle and entertainment magazine. Through our national multi-media presence we provide advertisers with a unique and powerful delivery mechanism to the African-American audience. At the same time that we have been diversifying our operations, we recently completed a $150.4 million non-strategic radio assets disposition plan. In addition, we recently announced the sale of KRBV-FM, our radio property in the Los Angeles market, for approximately $137.5 million in cash. Pro forma for recently announced sale transactions, we own and or operate 53 radio stations located in 16 urban markets in the United States.While maintaining our core radio franchise, these dispositions allow the Company to more strategically allocate its resources consistent with our long-term multi-media operating strategy. (b)Interim Financial Statements The interim consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). In management’s opinion, the interim financial data presented herein include all adjustments (which include only normal recurring adjustments) necessary for a fair presentation. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. Results for interim periods are not necessarily indicative of results to be expected for the full year. This Form10-Q should be read in conjunction with the financial statements and notes thereto included in the Company’s 2007 Annual Report on Form10-K. Certain reclassifications associated with accounting for discontinued operations have been made to the accompanying prior period financial statements to conform to the current period presentation. Where applicable, these financial statements have been identified as “As Adjusted”. These reclassifications had no effect on previously reported net income or loss, or any other previously reported statements of operations, balance sheet or cash flow amounts. (See Note3— Discontinued Operations, for further discussion). (c)Financial Instruments Financial instruments as of March 31, 2008 and December31, 2007 consisted of cash and cash equivalents, trade accounts receivable, accounts payable, accrued expenses, long-term debt and subscriptions receivable. The carrying amounts approximated fair value for each of these financial instruments as of March 31, 2008 and December31, 2007, except for the Company’s outstanding senior subordinated notes. The 87/8%senior subordinated notes had a fair value of approximately $238.5million and $282.0million as of March 31, 2008 and December31, 2007, respectively. The 63/8%senior subordinated notes had a fair value of approximately $144.0million and $166.5million as of March31, 2008 and December31, 2007, respectively. The fair values were determined based on the fair market value of similar instruments. (d) Revenue Recognition The Company recognizes revenue for broadcast advertising when the commercial is broadcast and is reported, net of agency and outside sales representative commissions, in accordance with Staff Accounting Bulletin (“SAB”) No.104, Topic 13, “Revenue Recognition, Revised and Updated.” Agency and outside sales representative commissions are based on a stated percentage applied to gross billing. Generally, clients remit the gross billing amount to the agency or outside sales representative, and the agency or outside sales representative remits the gross billing, less their commission, to the Company. Agency and outside sales representative commissions were approximately $7.9million and $8.2 million during the three months ended March 31, 2008 and 2007, respectively. (e)Barter Transactions The Company provides broadcast advertising time in exchange for programming content and certain services. In accordance with guidance provided by EITFNo.99-17, “Accounting for Advertising Barter Transactions,” the terms of these exchanges generally permit the Company to preempt such broadcast time in favor of advertisers who purchase time in exchange for cash. The Company includes the value of such exchanges in both broadcasting net revenue and station operating expenses. The valuation of barter time is based upon the fair value of the network advertising time provided for the programming content and services received. For the three months ended March 31, 2008 and 2007, barter transaction revenues were reflected in net revenue of $599,000 and $542,000, respectively. Additionally, barter transaction costs were reflected in programming and technical expenses and selling, general and administrative expenses of $558,000 and $41,000 and $501,000 and $41,000, in the respective three month periods ended March 31, 2008 and 2007. 8 (f)Comprehensive (Loss) Income The Company’s comprehensive (loss) income consists of net (loss) income and other items recorded directly to the equity accounts. The objective is to report a measure of all changes in equity of an enterprise that result from transactions and other economic events during the period, other than transactions with owners. The Company’s other comprehensive loss consists of gains and losses on derivative instruments that qualify for cash flow hedge treatment. The following table sets forth the components of comprehensive (loss) income: Three Months Ended March 31, 2008 2007 (In thousands) Net (loss) income $ (18,307 ) $ 744 Other comprehensive loss (net of tax benefit of $0 and $199, respectively): Derivative and hedging activities (3,148 ) (242 ) Comprehensive (loss) income $ (21,455 ) $ 502 (g)Fair Value In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157,“Fair Value Measurements,” which defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. The standard responds to investors’ requests for more information about: (1) the extent to which companies measure assets and liabilities at fair value; (2)the information to measure fair value; and (3)the effect that fair value measurements have on earnings. SFAS No.157 is applied whenever another standard requires (or permits) assets or liabilities to be measured at fair value. The standard does not expand the use of fair value to any new circumstances. We adopted SFAS No. 157 effective January 1, 2008 as it relates to the Company’s interest rate swaps. The FASB deferred the effective date of SFAS No. as it relates to fair value measurement requirements for nonfinancial assets and liabilities that are not remeasured at fair value on a recurring basisuntil the beginning of our 2009 fiscal year. The fair value framework requires the categorization of assets and liabilities into three levels based upon the assumptions (inputs) used to price the assets or liabilities. Level 1 provides the most reliable measure of fair value, whereas Level 3 generally requires significant management judgment. The three levels are defined as follows: Level 1: Inputs are unadjusted quoted prices in active markets for identical assets and liabilities that can be accessed at measurement date. Level 2: Observable inputs other than those included in Level 1. For example, quoted prices for similar assets or liabilities inactive markets or quoted prices for identical assets or liabilities in inactive markets. Level 3: Unobservable inputs reflecting management’s own assumptions about the inputs used in pricing the asset or liability. As of March 31, 2008, the fair values of our financial liabilities are categorized as follows: Total Level 1 Level 2 Level 3 (In millions) Liabilities Interest rate swaps (a) $ 2.5 — $ 2.5 — Total liabilities $ 2.5 — $ 2.5 — (a) Based on London Interbank Offered Rate (‘LIBOR”) (h)Impact of Recently Issued Accounting Pronouncements In March 2008, the FASB issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities.”SFAS No. 161 requires disclosure of the fair value of derivative instruments and their gains and losses in a tabular format.It also provides for more information about an entity’s liquidity by requiring disclosure of derivative features that are credit risk related.Finally, it requires cross referencing within footnotes to enable financial statement users to locate important information about derivative instruments.This statement is effective for interim periods beginning after December 15, 2008, although early application is encouraged.The Company has not completed its assessment of the impact this new pronouncement will have on disclosures to the Company’s the consolidated financial statements. In December 2007, the FASB issued SFAS No. 141R, “Business Combinations.”SFAS No. 141R replaces SFAS No. 141, and requires the acquirer of a business to recognize and measure the identifiable assets acquired, the liabilities assumed, and any non-controlling interest in the acquiree at fair value.SFAS No. 141R also requires transactions costs related to the business combination to be expensed as incurred.SFAS No. 141R applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008.The effective date for the Company will be January 1, 2009.We have not determined the impact of SFAS No. 141R related to future acquisitions, if any, on our consolidated financial statements. In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements-an amendment of ARB No. 51.”This Statement amends ARB No. 51 to establish accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary.It clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements.This statement is effective for fiscal years beginning after December 15, 2008.The effective date for the Company will be January 1, 2009.We have not determined the impact this new pronouncement will have on the consolidated financial statements. 9 In February2007, the FASB issued SFAS No.159, “The Fair Value Option for Financial Assets and Financial Liabilities,” which permits companies to choose to measure certain financial instruments and other items at fair value that are not currently required to be measured at fair value. SFAS No.159 is effective for fiscal years beginning after November15, 2007. Effective January1, 2008, the Company adopted SFAS No.159, which provides entities the option to measure many financial instruments and certain other items at fair value. Entities that choose the fair value option will recognize unrealized gains and losses on items for which the fair value option was elected in earnings at each subsequent reporting date. The Company has currently chosen not to elect the fair value option for any items that are not already required to be measured at fair value in accordance with generally accepted accounting principles. 2. ACQUISITIONS: In April 2008, the Company announced and completed a merger to acquire Community Connect Inc. (“CCI”) for $38.0 million in cash. CCI is an on-line social networking company operating branded websites including BlackPlanet, MiGente, and AsianAvenue. In July 2007, the Company purchased the assets of WDBZ-AM, a radio station located in the Cincinnati metropolitan area for approximately $2.6million financed by the seller, of which $514,000 was owed as of March 31, 2008. Since August 2001 and up until closing, the station had been operated under a local marketing agreement (“LMA”), and the results of its operations had been included in the Company’s consolidated financial statements since the inception of the LMA. The station was consolidated with the Company’s existing Cincinnati operations in 2001. (See Note11— Related Party Transactions). In April 2007, the Company signed an agreement and paid a deposit of $3.0million to acquire the assets of WPRS-FM (formerly WXGG-FM), a radio station located in the Washington, DC metropolitan area for approximately $38.0million in cash. The Company began operating the station under an LMA in April 2007 and the financial results since inception of the LMA have been included in the Company’s consolidated financial statements. The station has been consolidated with the existing Washington, DC operations. Subject to the necessary regulatory approvals, the Company expects to complete this acquisition in the second quarter of 2008. 3.DISCONTINUED OPERATIONS: Between December 2006, and March 2008, the Company has closed on the sale of the assets of 18 radio stations in five markets for approximately $138.1 million in cash. In March 2008, the Company entered into an agreement to sell the assets of its Los Angeles station for approximately $137.5 million in cash. In April 2008, the Company closed on the sale of its Miami station for approximately $12.3 million in cash. The assets and liabilities of these stations have been classified as discontinued operations as of March 31, 2008 and December 31, 2007, and the stations’ results of operations for the three month periods ended March31, 2008 and 2007 have been classified as discontinued operations in the accompanying consolidated financial statements. As of March 31, 2008 and April 30, 2008, the Company used $131.0 million and $140.0million, respectively, of the proceeds from these asset sales to pay down debt. Miami Station:In April 2008, the Company closed on the sale of the assets of its radio station WMCU-AM (formerly WTPS-AM), located in the Miami metropolitan area, to Salem Communications Holding Corporation (“Salem”) for approximately $12.3million in cash. Salem began operating the station under an LMA effective October18, 2007. Los Angeles Station:In March 2008, the Company entered into an agreement to sell the assets of its radio station KRBV-FM, located in the Los Angeles metropolitan area, to Bonneville International Corporation (“Bonneville”) for approximately $137.5million in cash. The Company’s board of directors approved the sale of KRBV-FM in March 2008.Bonneville began operating the station under an LMA on April 8, 2008. Subject to the necessary regulatory approvals, the transaction is expected to close in the second quarter of 2008. Augusta Stations:In December 2007, the Company closed on the sale of the assets all of its five radio stations in the Augusta metropolitan area to Perry Broadcasting Company for approximately $3.1million in cash. Louisville Station:In November 2007, the Company closed on the sale of the assets of its radio station WLRX-FM in the Louisville metropolitan area to WAY FM Media Group, Inc. for approximately $1.0million in cash. Dayton and Louisville Stations:In September 2007, the Company closed on the sale of the assets all of its five radio stations in the Dayton metropolitan area and five of its six radio stations in the Louisville metropolitan area to Main Line Broadcasting, LLC for approximately $76.0million in cash. Minneapolis Station:In August 2007, the Company closed on the sale of the assets of its radio station KTTB-FM in the Minneapolis metropolitan area to Northern Lights Broadcasting, LLC for approximately $28.0million in cash. Boston Station:In December 2006, the Company closed on the sale of the assets of its radio station WILD-FM in the Boston metropolitan area to Entercom Boston, LLC (“Entercom”) for approximately $30.0million in cash. Entercom began operating the station under an LMA effective August18, 2006. The following table summarizes the operating results for all of the stations sold or to be sold and classified as discontinued operations for the three months ended March 31, 2008 and 2007: Three Months Ended March 31, 2008 2007 (In thousands) Net revenue $ 2,377 $ 8,431 Station operating expenses 4,046 9,062 Depreciation and amortization 79 480 Impairment of long-lived assets 5,076 — Other income 98 — Loss on sale of assets 225 — Loss before income taxes (6,951 ) (1,111 ) Provision (benefit) for income taxes 830 (495 ) Loss from discontinued operations, net of tax $ (7,781 ) $ (616 ) 10 The assets and liabilities of the stations sold or to be sold and classified as discontinued operations in the accompanying consolidated balance sheets consisted of the following: March 31, 2008 December31, 2007 (In thousands) Currents assets: Accounts receivable, net of allowance for doubtful accounts $ 1,858 $ 2,725 Prepaid expenses and other current assets 439 524 Total current assets 2,297 3,249 Property and equipment, net 3,252 3,349 Intangible assets, net 143,311 148,388 Other assets 288 386 Total assets $ 149,148 $ 155,372 Current liabilities: Other current liabilities $ 2,562 $ 2,704 Total current liabilities 2,562 2,704 Other long-term liabilities 374 483 Total liabilities $ 2,936 $ 3,187 4.GOODWILL, RADIO BROADCASTING LICENSES AND OTHER INTANGIBLE ASSETS: The fair value of goodwill and radio broadcasting licenses is determined on a market basis using a discounted cash flow model considering the market’s revenue, the number of stations, the performance of the stations, the Company’s performance and estimated multiples for the sale of stations in the market. Because the assumptions used in estimating the fair value of goodwill and radio broadcasting licenses are based on current conditions, a change in market conditions or in the discount rate could have a significant effect on the estimated value of goodwill or radio broadcasting licenses. A significant decrease in the fair value of goodwill or radio broadcasting licenses in a market could result in an impairment charge. The Company performs an annual impairment test on assets owned as of October1stof each year during the fourth quarter, or when other conditions suggest impairment may have occurred. During the three months ended March31, 2008, the Company evaluated certain long-lived assets where warranted for potential impairment due to its asset disposition strategy. The carrying value of the radio broadcast license for KRBV-FM in Los Angeles exceeded the sales price called for in the executed asset purchase agreement less the related costs to sell the property. Accordingly, as part of discontinued operations for the three months ended March 31, 2008, the Company reduced the carrying value of radio broadcasting licenses by approximately $5.1million. The carrying amount of radio broadcasting licenses at March 31, 2008 and December31, 2007 was approximately $1.1billion. The carrying amount of goodwill at March 31, 2008 and December31, 2007 was approximately $146.2million for both periods. Other intangible assets, excluding goodwill and radio broadcasting licenses, are being amortized on a straight-line basis over various periods. Other intangible assets consist of the following: March31, December31, 2007 Period of Amortization (In thousands) Trade names $ 17,004 $ 16,848 2-5Years Talent agreement 19,549 19,549 10Years Debt financing costs 20,860 20,850 Term of debt Intellectual property 14,532 14,532 4-10Years Affiliate agreements 7,769 7,769 1-10Years Favorable transmitter leases and other intangibles 5,672 5,651 6-60Years 85,386 85,199 Less: Accumulated amortization (41,592 ) (39,781 ) Other intangible assets, net $ 43,794 $ 45,418 Amortization expense of intangible assets for the three months ended March31, 2008 and 2007 was approximately $1.1million and $1.2million, respectively. The amortization of deferred financing costs was charged to interest expense for all periods presented. The following table presents the Company’s estimate of amortization expense for the years 2008 through 2012 for intangible assets, excluding deferred financing costs. (In thousands) 2008 $ 4,501 2009 4,470 2010 4,390 2011 4,312 2012 4,261 Actual amortization expense may vary as a result of future acquisitions and dispositions. 11 5.INVESTMENT IN AFFILIATED COMPANY: In January 2004, together with an affiliate of Comcast Corporation and other investors, the Company launched TV One, an entity formed to operate a cable television network featuring lifestyle, entertainment and news-related programming targeted primarily towards African-American viewers. At that time, we committed to make a cumulative cash investment of $74.0million in TV One, of which $60.3million had been funded as of March 31, 2008. The initial four year commitment period for funding the capital was extended to June 30, 2008, due in part to TV One’s lower than anticipated capital needs during the initial commitment period. In December 2004, TV One entered into a distribution agreement with DIRECTV and certain affiliates of DIRECTV became investors in TV One. As of March31, 2008, the Company owned approximately 36% of TV One on a fully-converted basis. The Company has recorded its investment at cost and has adjusted the carrying amount of the investment to recognize the change in the Company’s claim on the net assets of TV One resulting from operating losses of TV One as well as other capital transactions of TV One using a hypothetical liquidation at book value approach. For the three month periods ended March31, 2008 and 2007, the Company’s allocable share of TV One’s operating losses was approximately $2.3 million and $496,000, respectively. The increased loss for the three month period ended March31, 2008 resulted from the higher overall losses of TV One, compared to the same period in 2007, as well as an increase in our share of TV One’s losses related to TV One’s current capital structure and the Company’s ownership levels in the equity securities of TV One that are currently absorbing its net losses. Under the hypothetical liquidation at book value approach, the increase in the Company’s claim on the change in net assets of TV One resulting from TV One’s buyback of equity from certain TV One investors, resulted in a decrease of $652,000 in additional paid-in capital of the Company for the three month periods ended March31, 2007, respectively, in accordance with SABNo.51, “Accounting for Sales of Stock by a Subsidiary.” The Company also entered into separate network services and advertising services agreements with TV One in 2003. Under the network services agreement, which expires in January 2009, the Company is providing TV One with administrative and operational support services. Under the advertising services agreement, the Company is providing a specified amount of advertising to TV One over a term of five years ending in January 2009. In consideration for providing these services, the Company has received equity in TV One and receives an annual fee of $500,000 in cash for providing services under the network services agreement. The Company is accounting for the services provided to TV One under the advertising and network services agreements in accordance with EITF Issue No.00-8, “Accounting by a Grantee for an Equity Instrument to Be Received in Conjunction with
